          Case 1:21-cr-00471-PKC Document 4 Filed 07/26/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      July 26, 2021
                                                Bail conditions granted.
BY ELECTRONIC MAIL
The Honorable P. Kevin Castel
                                                SO ORDERED.
United States District Judge                    7/26/2021
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Anthony Stimler, 21 Cr. 471
                                                        ___ (PKC)

Dear Judge Castel:

        The parties write jointly to propose a bail package in the above-captioned matter. The
parties submit that the below package would be no greater than necessary to ensure the safety of
the community and the defendant’s appearance in court. The parties further submit that there is
clear and convincing evidence that the defendant “is not likely to flee or pose a danger to the safety
of any other person or the community.” See 18 U.S.C. § 3143. Specifically, the parties propose
that the defendant be released subject to the following conditions:

       1) The defendant to surrender to the Federal Bureau of Investigation for processing by
          November 1, 2021;

       2) The defendant to reside in the United Kingdom;

       3) The defendant to permit the law enforcement officers identified by the Government to
          monitor the GPS coordinates of his mobile telephone;

       4) The defendant to check-in with the law enforcement officers identified by the
          Government once per week;

       5) The defendant to sign a personal recognizance bond in the amount of $500,000, which
          bond is to be co-signed by two financially responsible persons and secured by $25,000
          cash;
          Case 1:21-cr-00471-PKC Document 4 Filed 07/26/21 Page 2 of 2

 July 22, 2021
 Page 2



       6) The defendant to refrain from travel outside the United Kingdom without advanced
          permission from the Government;

All conditions are to be met by August 16, 2021, unless otherwise specified.


                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                  By: __________________________
                                                      Michael C. McGinnis
                                                      Assistant United States Attorney
                                                      (212) 637-2305


                                                     JOSEPH S. BEEMSTERBOER
                                                     Acting Chief, Fraud Section
                                                     Criminal Division
                                                     United States Department of Justice


                                            By:                s/
                                                     Leila Babaeva
                                                     Trial Attorney


                                                     DEBORAH CONNOR
                                                     Chief, Money Laundering and Asset Recovery
                                                     Section
                                                     Criminal Division
                                                     United States Department of Justice


                                            By:                s/
                                                     Michael Khoo
                                                     Trial Attorney
